Citation Nr: 1725934	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  07-19 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to February 26, 2008.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to February 26, 2008.


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), located in San Juan, the Commonwealth of Puerto Rico, that implemented a June 2006 Board decision that granted service connection for PTSD.  In the rating decision, the RO assigned an initial 30 percent evaluation, effective October 16, 1987.  In a February 2009 rating decision, the RO increased the evaluation of the Veteran's PTSD to 70 percent, effective March 17, 2008, and in that same rating decision, established the Veteran's entitlement to a TDIU, also effective March 17, 2008.  

In a February 2012 decision, the Board increased the rating for PTSD to 70 percent for the period October 17, 1987 to February 25, 2008, and to 100 percent, effective February 26, 2008.  At the same time, the Board remanded the issues of an initial evaluation in excess of 70 percent and entitlement to TDIU prior to March 17, 2008.  Additional development must be completed before the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran indicated in writing on an August 2016 response to a supplemental statement of the case (SSOC), and an April 2017 Notice of Disagreement (NOD) to another claim that he revoked the Puerto Rico Public Advocate for Veterans Affairs (PRPAVA) as his representative.  The Veteran has not since appointed a new representative; therefore, the Board concludes that he is proceeding pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Pursuant to the February 2012 Board remand, the VA examiner was instructed to provide a retrospective opinion addressing the severity of the Veteran's psychiatric disability, and whether it rendered the Veteran unemployable at any time since October 16, 1987.  The VA examiner in March 2012 stated that after review of the medical evidence, the Veteran's PTSD rendered him unemployable since the condition was documented consistently in 2003.  The opinion did not contain any discussion of the severity of the Veteran's PTSD from October 16, 1987 and the effect on his employability during that period.  Thus, the retrospective medical opinion is inadequate and an addendum opinion must be obtained.  

The Board's remand also specifically noted that the criteria for rating mental disorders that were in effect prior to February 3, 1988, and prior to November 7, 1996, as well as former regulation 38 C.F.R. § 4.16(c) were all applicable to this appeal.  The RO was directed to provide the Veteran notice of both older versions of the rating criteria and the text of the former regulation and then to consider the all versions of the rating criteria and regulations when readjudicating the appeal.  

The RO did not provide the Veteran with the notice of all the pertinent rating criteria nor did it consider all versions of the criteria and regulations when it readjudciated the appeal in a July 2016 SSOC.  

As there has not been substantial compliance with the Board's remand instructions, another remand is required.  Stegall, 11 Vet. App. at 268.  

The decision on the issue of entitlement to an initial rating in excess of 70 percent for PTSD may impact upon the Veteran's claim for TDIU prior to February 26, 2008.  Therefore, the Board finds these issues to be inextricably intertwined and the Board must defer the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, the Veteran should be given another chance to respond with any evidence of lay statements or employment wage information, including time lost from work due to psychiatric symptoms, as well as any relevant tax returns.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the 70 and 100 percent rating criteria for evaluating mental disorders in effect prior to February 3 1988, the criteria that became effective on that date, the criteria effective from November 7, 1996, and the text of 38 C F R § 4 16(c) as in effect prior to November 7, 1996.  

2.  Contact the Veteran and request that he submit any evidence relating to his employment history and wage information, including time lost from work due to psychiatric symptoms, as well as tax returns prior to February 26, 2008.  

He should be directed to submit any lay statements from individuals that have first-hand knowledge of his psychiatric symptomatology since October 16, 1987.

3.  After completion of the foregoing, obtain an addendum opinion from a medical professional with appropriate expertise to ascertain the nature and severity of the Veteran's psychiatric disability for the period from October 16, 1987, to February 26, 2008 and its impact on the Veteran's occupational and social functioning.  The Veteran's VBMS and Virtual VA files should be made available and reviewed by the examiner.   

The examiner must describe the impact of the Veteran's PTSD on his occupational and social functioning, and specifically opine as to the severity of the PTSD and whether it alone rendered him unemployable at any time during the period from October 16, 1987 to February 25, 2008.  

In offering this retrospective opinion, the examiner must consider the testimony of the Veteran and his treating physicians at the April 1989, January 1991, May 1995 and December 2000 RO hearings; the information set forth in the December 1995 VA social and industrial survey, the July 2008 VA Form 21-8940; and the lay and medical evidence of record.  All findings and conclusions should be set forth in a legible report.

A detailed rationale is requested for the opinion provided.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any additional evidence would permit such an opinion to be made.

4.  Upon completion of the above, readjudicate the issues on appeal.  In doing so, the RO must consider the criteria for evaluating mental disorders in effect prior to February 3, 1988, and in effect prior to November 7, 1996.  The impact of former regulation 38 C.F.R. § 4.16(c) (1996) and 38 C.F.R. § 4.16(a) must also be considered.  If action remains adverse, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

